DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 11/11/2022 to the non-final Office action of 8/11/2022 is acknowledged. The Office action on currently pending elected claims 1-18, and 20 follows.

Drawings

The drawings filed on 11/11/2022 are objected to because of the following issues: 
	The amended Fig. 1 shows additional horizontal power wire (28). However, said power wire (28) does not extend into the slot (26), but passes it and terminates at the clip (36). Therefore, the purpose of said additional power wire (28) is unclear. Also, it’s not clear what the purpose of the two power wires is ? The disclosure, as originally filed, teaches a single power wire (28), not a plurality of the power wires. It appears that the amended Fig. 1 introduces a new matter.
	Furthermore, the amended Fig. 2 contains two additional reference numbers (26a) and (26b) pointing to the upper and bottom ends of the slot (26). However, the amended specification teaches that “The slot 26 may extend from the top of the insulator cover part 20 through a curved upper part 26a to the bottom 26b of the cylindrical part”. Therefore, the amended drawings are not commensurate with the amended specification, since the drawings refer to the portions of the slot (26), while the specification refers to the portions of the “cylindrical part”.
	 Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims: the reference numbers are not present for the claimed limitations recited in claim 1: the “upper part” (of the insulator cover part) and “bottom part” (of the insulator cover part).
	Further, the “the power wire passes through a region of the clip when the power wire is in the slot at the bottom part” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the drawings.

Specification

The disclosure is objected to because of the following informalities: , the amended specification of 11/11/2022 teaches that “The slot 26 may extend from the top of the insulator cover part 20 through a curved upper part 26a to the bottom 26b of the cylindrical part”. Therefore, the amended specification is not commensurate with the amended drawings, since the drawings refer to the portions of the slot (26), while the specification refers to the portions of the “cylindrical part”.
Appropriate correction is required. Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the specification.

Claim Objections

Claim 1 is objected to because of the following informalities: it appears that a semicolon (;) is omitted following the limitation “cover part” in line 6 of claim 1 Further, it appears that a preposition “of” is omitted between limitations “bottom and “the curved” in the penultimate lane of claim 1.  
Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Specification

The disclosure is objected to because of the following informalities: reference numbers for some of the claimed limitations / components are not present, e.g., for the “curved upper part”, “bottom of the curved upper part”, “opening”, “tube”, etc. (see the objection to the drawings above).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is hereby requested in correcting any additional errors and informalities of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations: “the power wire passes through a region of the clip when the power wire is in the slot at the bottom part”. 
Further, claim 10 recites the limitations: “the power wire passes through the region of the clip when the power wire passes between the flange fingers”. 
The aforementioned limitations lack support in the original specification and constitute an impermissible new matter. 
All remaining depended claims have been also rejected along with the independent claim 1, since they inherit all of the problem of said claim 1.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9, 787, 071 to Rauckman et al. (hereafter “Rauckman”, cited in IDS).
Regarding claim 1, as best understood, Rauckman discloses (Figs. 1-8): an apparatus (10) for protecting a component (C) of a power distribution system against wildlife, comprising: an insulator cover part (12, 14) defining a space to receive a part of the component (C), the insulator cover part having an upper part (14) and a bottom part (12); a slot (16, 22, 28) in the insulator cover part, the slot (16, 22, 28) extending through the insulator cover part (12, 14) from the upper part (14) to the bottom part (12), the slot being sized and configured to pass a power wire (W) to the part of the component (C) in the insulator cover part; flanges (18, 20) provided on the insulator cover part and beginning at the bottom part (12); a clip ((32), Fig. 8) that receives the flanges (Fig. 7), wherein the clip is configured so that the power wire (W) passes through a region of the clip (i.e., the surfaces of the flanges (18, 20) form the region of the clip, since they accept the clip (32), (Fig. 7)) when the power wire is in the slot at the bottom part (12) (the wires (W) will inherently pass through the slot (16, 22, 28) upon installation of the apparatus (10) on the component (C)).
Regarding claim 2, as best understood, the clip of Rauckman has an opening ((44) or (46)) configured and positioned to receive a hotstick receiving part.
Examiner’s Note: the “hotstick part” is not a part of the structure of the claimed apparatus. The open-ended limitation “configured and positioned to receive” just suggests or makes optional. The openings (44, 46) are inherently capable of receiving physical objects (e.g., see the component (58)), including the hotstick receiving part. Also, the language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). Therefore, in view of the above, said limitations (i.e., “configured and positioned to receive a hotstick part”) do not have any patentable weight.
Regarding claim 3, Rauckman discloses that the clip (32) has funnels (40, 42) at a bottom (below openings (44, 46) on Fig. 8), wherein the funnels facilitate placing the clip on the flanges (18, 20) by a sliding downwards movement of the clip with respect to the flanges (col. 3, ll. 14-16).
Regarding claim 4, Rauckman discloses (Fig. 7) a feature (58) that resists dislocation of the clip from (32) the flanges (18, 20).
Regarding claims 5-10, as best understood, Rauckman discloses sufficiently flexible flange fingers (24, 30) extending along only a portion of the slot and from the insulator cover part (12, 14) towards each other from both edges of the slot (Figs. 2, 3) to allow the power wire (W) to pass between the flanges (18, 20) through the flange fingers and through the region of the clip (i.e., the surfaces of the flanges (18, 20) form the region of the clip, since they accept the clip (32), (Fig. 7)) and without flexing the insulator cover part (12, 14), (col. 2, ll. 37-53).
Regarding claim 11, Rauckman discloses that the insulator cover part (12, 14) further comprises a first wall and a second wall (i.e., the opposite semicircle cylindrical walls as shown on Fig. 4), the first and second walls being spaced apart to define the space. (Figs. 4).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rauckman in view of US 8, 957, 314 to Niles et al. (Niels).
Regarding claim 12, Rauckman discloses all as applied to claim 1 and 11 above, but does not disclose: wherein the insulator cover part further comprises: an opening in the first wall, the opening being configured to receive a pin; a cantilever mount at the opening for supporting the pin in the first wall; and a pin mounted in the cantilever mount.
Niles discloses: (Fig. 25, 41-44) an apparatus for protecting a component (12) of a power distribution system against wildlife, the apparatus comprising: a pin (18, 28); a cover (16) having a first wall (22) and a second wall (20), the first wall and the second wall being spaced apart by a space (23) to receive part of the component (12), the first wall having an opening for receiving the pin (18, 28); and a tube cantilever mount formed as a step in the first wall (22) at the opening for supporting the pin in the first wall (see annotated Fig. 42 below, cantilever mounts are darkened protrusions / steps formed on the first and second walls); and the pin (18, 28) mounted in the cantilever mount, the pin having a tip, and the pin (18, 28) extending into the space (23) with a gap between the tip of the pin and the second wall (see annotated Figs. 42 and 44 below).


    PNG
    media_image1.png
    618
    951
    media_image1.png
    Greyscale

Since inventions of Rauckman and Niles are from the same field of endeavor (apparatuses for protecting components of a power distribution system against wildlife), the purpose of the arrangement of Niles (i.e., of the opening in the first wall, the opening being configured to receive the pin; the cantilever mount at the opening for supporting the pin in the first wall; and the pin mounted in the cantilever mount) would be recognized in the invention of Rauckman.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Rauckman according to the teachings of Niles by providing the opening in the first wall, the opening being configured to receive a pin; a cantilever mount at the opening for supporting the pin in the first wall; and a pin mounted in the cantilever mount, as claimed, for the benefits of providing positive control in use to hold the opposed portions of the insulator cover part in position over a range of positions between the closed position and an open position, thus enhancing maintainability and safety of the electrical installation (see the Abstract of Niles and col. 1, ll. 40-46 and 66-67; col. 2, ll. 1-3; col. 10, ll. 45-52, etc.). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 13, Niles discloses wherein the pin (18, 28) has a tip, and where the pin extends only part of the way between the first wall (22) and the second wall (20), with a gap between the tip and the second wall (see annotated Fig. 44 below).

    PNG
    media_image2.png
    654
    628
    media_image2.png
    Greyscale

Regarding claims 14-16, Niles discloses that the cantilever mount formed as a step / tube in the first wall and comprises a first portion extending away from the first wall (22) on at least a first side of the first wall, the first portion forming a support for holding the pin (18, 28) in a cantilever position in the first wall (see annotated Fig. 42 above, cantilever mounts / first portions extending away from the wall(s) are darkened protrusions / steps formed on the first and second walls).
	Regarding claim 17, Niles disclosed that the cantilever mount comprises mount parts ((118), see also annotated Fig. 42 above) that cooperate with corresponding pin parts (32, 128) on the pin (18, 28) to secure the pin in the cantilever mount (Fig. 41-44, see also annotated Fig. 42 above).
	Regarding claim 18, Niles discloses that mount parts and / or the pin parts comprise a depressible element ([(34) or (118)], on both of these components a force (pressure) is being applied during the rotation of the pin and opening of the walls (20, 22), see Fig. 41-44 and annotated Fig. 42 above and col. 5, line 56 to col. 6, line 18).
Regarding claim 19, Niles discloses that the mount parts and pin parts (32, 128) cooperate by a relative twisting motion (see Fig. 41-44 and annotated Fig. 42 above and col. 5, line 56 to col. 6, line 18).
Regarding claim 20, Rauckman as modified by Niles discloses all as applied to claim 12, but wherein the second wall has an additional opening for receiving an additional pin and an additional cantilever mount at the additional opening for supporting the additional pin in the second wall.
 The mutual disposition and functionality of all of the additional elements recited in claim 20 are exactly the same as of those recited in claims 12 (see above). Further, Niles teaches some of the aforementioned additional components on the second wall as shown on the annotated Fig. 42 above (i.e., the second wall additional cantilever mount, cantilever position, step in the second wall, opening, first portion of the cantilever mount, tube, support, cantilever mount part(s), etc.). However, Niles does not teach an additional pin that is being used with the aforementioned additional components on the second wall.
However, the modification to Niles to provide all of the aforementioned additional components on the second wall to work with the additional pin would have involved a mere duplication of all of the essential working parts of the device The additional components already disclosed by Niles (see annotated Fig. 42 above) would allow a person of the ordinary skill in the relevant arts to easily accommodate them to work with the additional pin. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have further modified to Rauckman-Niles combination by providing all of the additional components and functionality as recited in claim 20 to work in conjunction with the additional pin, in order to enable operating and maintenance personnel to apply a hot stick to the pins from different sides of the cover of Niles, thus greatly enhancing overall safety of the operating and maintenance personnel, since such a modification would have involved a mere duplication of the essential working parts of a device, which has been held to involve only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection Applicant contends that, allegedly, “the specification makes clear that the power wire can extend through any portion of the slot and makes clear that the slot can run the entire length of the insulator cover part. The specification further makes clear that the insulator cover part has flanges on edges of the slot and the flanges are received in the clip. This structure is shown in the portion of Figure 2 reproduced below for ease of discussion. Here, it can be seen that, when the flanges of the cover are received in the clip, any power wire at the bottom of the slot necessarily passes through the region of the clip at the slot and necessarily passes between the flange fingers of the slot as recited in claims 1 and 10, respectively”.
The aforementioned argument is not persuasive. The clip (36) is installed on the flanges (32) of the insulator cover part (20) after the insulator cover part (20) is installed on the insulator (14) and after the power wire (28) is passed through the slot (26). Therefore, it’s impossible for the power wire (28) to pass through said clip (36) or any “region” thereof, as recited in claim 1. Subsequently, for similar reasons it’s impossible that the “power wire passes through the region of the clip when the power wire passes between the flange fingers”, as recited in claim 10, since the clip (36) or any “region” thereof, are not present when the power wire (28) passes through the slot (26).  
Furthermore, regarding the art rejection, Applicant contends that, allegedly, “The relevant portion of Figure 7 in Ruckman [sic] is reproduced below for ease of comparison. Here, it can be seen that even if wires W were to pass into the slit 16, those wires cannot pass through any region of slide 32 as the structure of slide requires an upper or top wall shown below”.
The aforementioned argument is not persuasive, since the Office, “as best understood” (see the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection above) has interpreted that the “region of the clip” is being formed by the surfaces of the flanges (18, 20), since they accept the clip (32), (Fig. 7)), as explained in the body of the rejection above. Therefore, the presence of the alleged “top wall” in the clip (32) of Rauckman is irrelevant to the rejection.
In view of the above the rejection is hereby maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835